 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0266-WBS
12                               Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                        SENTENCING HEARING
13                         v.
                                                        DATE: July 19, 2021
14                                                      TIME: 9:00 AM
     ERIC LEMOYNE WILLIS,                               COURT: Hon. William B. Shubb
15

16                               Defendant.

17

18                                              STIPULATION

19          1.     By previous order, the Court set this matter for sentencing as to Defendant Eric Lemoyne

20   Willis on July 19, 2021.

21          2.     The parties request additional time to prepare for the sentencing hearing, and Probation is

22   also in need of additional time to prepare the Presentence Investigation Report. The parties anticipate

23   that this will be the last continuance of Judgment and Sentencing for this defendant.

24          3.     By this stipulation, the parties now move to continue the sentencing hearing until

25   December 6, 2021.

26 / / /
27 / / /

28 / / /


      STIPULATION AND ORDER TO CONTINUE SENTENCING      1
30    HEARING
 1 IT IS SO STIPULATED.

 2

 3
     Dated: July 14, 2021                                PHILLIP A. TALBERT
 4                                                       Acting United States Attorney
 5
                                                         /s/ ROBERT J. ARTUZ
 6                                                       ROBERT J. ARTUZ
                                                         Special Assistant U.S. Attorney
 7

 8
     Dated: July 14, 2021                                /s/ DANIEL OLSEN
 9                                                       DANIEL OLSEN
10                                                       Counsel for Defendant
                                                         ERIC LEMOYNE WILLIS
11

12

13

14                                        FINDINGS AND ORDER

15         The sentencing hearing for Defendant Eric Lemoyne Willis is hereby continued to December 6,

16 2021 at 9:00 a.m.

17

18         IT IS SO ORDERED.

19         Dated: July 15, 2021

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER TO CONTINUE SENTENCING   2
30    HEARING
